                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    OWENSBORO DIVISION
                              CIVIL ACTION NO. 4:15-CV-00058-HBB


MURRAY L. CARTER                                                                                    PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION1                                                                  DEFENDANT


                                       MEMORANDUM OPINION
                                           AND ORDER

                                               BACKGROUND

        Plaintiff’s counsel moves the Court, pursuant to 42 U.S.C. ' 406(b), for authorization of

attorney fees in the total amount of $4,628.00 for representation of Plaintiff before the Court (DN

23, DN 29-4 PageID # 2106).              Defendant, Andrew Saul, Commissioner of Social Security

(ACommissioner@), suggests that a reduction in the requested fee is warranted to avoid counsel

receiving an unreasonable windfall (DN 24). At the Court’s direction (DN 25)2, the parties have

submitted supplemental memoranda addressing whether the amount sought constitutes an

inappropriate windfall (DN 26, 29, 30). For the reasons that follow, the motion will be granted

in part and denied in part.


1 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to
Fed.R.Civ.P. 25(d). See also Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g) (action survives
regardless of any change in the person occupying the office of Commissioner of Social Security).

2 Pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties have consented to the undersigned United States
Magistrate Judge conducting all further proceedings in this case, including issuance of a memorandum opinion and
entry of judgment, with direct review by the Sixth Circuit Court of Appeals in the event an appeal is filed (DN 11).

                                                         1
                                         FINDINGS OF FACT

        On April 24, 2015, Plaintiff filed a complaint seeking judicial review of the final decision

of the Commissioner pursuant to 42 U.S.C. ' 405(g) (DN 1). The Commissioner filed an answer

and a copy of the administrative record (DN 10, 11). Plaintiff filed a Fact and Law Summary

setting forth his challenges to the final decision of the Commissioner (DN 14). Thereafter, the

Commissioner filed a Fact and Law Summary (DN 19). The Court issued a memorandum

opinion and order reversing the final decision of the Commissioner and remanding the case to the

Commissioner pursuant to sentence four of 42 U.S.C. ' 405(g) (DN 20). The judgment was

entered on April 15, 2016 (DN 21).

        In a Plaintiff-favorable decision dated June 15, 2018, an Administrative Law Judge

awarded Social Security Disability benefits (Affidavit of Counsel DN 29-4 PageID # 2104). The

Notice of Award dated October 9, 2018, announced that past-due benefits had been awarded to

Plaintiff for December 2012 through August 2018 (DN 23-1 PageID # 2049, 2050).

        Of the past-due benefits awarded, the Social Security Administration (SSA) withheld

$13,178.00 (25%) for direct payment of attorney fees pursuant to the terms of the contingency fee

agreement between Plaintiff and the law firm Rhoads & Rhoads, PSC (DN 23-1 PageID # 2044,

2053, 2057; DN 29-4 PageID # 2105). The SSA has already authorized and separately paid three

attorneys in the Rhoads law firm3 a total of $8,550.00 for their representation of Plaintiff before

the Commissioner (DN 29-4 PageID # 2105). Thus, $4,628.00 remains of the past-due benefits

withheld for direct payment of attorney fees (Id.).



3 The three attorneys are Bradley P. Rhoads, Sara Martin-Diaz, and Leigh Rhoads Doyal (DN 29-4 PageID # 2105-
06).

                                                      2
       Originally, attorney Bradley P. Rhoads filed the motion for authorization of attorney fees,

a supporting affidavit, and an itemization of 35.25 hours of time that he and staff in the law office

expended on Plaintiff’s case before the Commissioner and the Court (DN 23). However, in a

letter dated July 10, 2019, Defendant expressed concerns about the identity of the attorney who

actually performed the work before the Court and the accuracy of time sheet submitted to the Court

(DN 29-1). Specifically, the letter pointed out that time sheets submitted to the Social Security

Administration indicated Ms. Martin-Diaz, not Mr. Rhoads, had worked on the case before the

Court and she reported four hours, not six, were expended for the preparation and filing of the

memorandum of law with the Court (DN 29-1 PageID # 2099).

       The letter prompted attorney Sara Martin-Diaz to file an addendum that includes a

supplemental memorandum, an amended time sheet, and an affidavit from her (DN 29). Ms.

Martin-Diaz confirmed that she, not Mr. Rhoads, performed all work before the Court (DN 29

PageID # 2094-95; DN 29-4 PageID # 2106). Further, she confirmed that she expended four, not

six, hours preparing and filing the memorandum of law, thereby reducing from 7.25 to 5.25 the

total hours she expended before the Court (DN 29-3 PageID # 2103, DN 29-4 PageID # 2106).

Ms. Martin-Diaz’s affidavit indicates she performed an additional four hours of work preparing

and filing the motion for attorney fees and all related materials (DN 29-4 PageID # 2106). Ms.

Martin-Diaz seeks an award of $4,628.00 for representing Plaintiff before the Court (Id.).

                                   CONCLUSIONS OF LAW

       Ms. Martin Diaz argues the Court should approve her request for $4,628.00. This amount

constitutes what remains of the 25% of past-due benefits withheld by the SSA for direct payment

of attorney fees under the terms of the contingency fee agreement.             The Commissioner,


                                                 3
representing the interests of Plaintiff whose back benefits pay for the fees, opposes this sum

because counsel will receive a “windfall” considering her level of experience and the limited

number of hours she expended before the Court. See Gisbrecht v. Barnhart, 535 U.S. 789, 798

n. 6 (2002) (recognizing the Commissioner acts much like a trustee for the claimant in the fee

determination).

         When a district court renders a judgment favorable to a claimant seeking Social Security

Disability Insurance Benefits, 42 U.S.C. § 406(b) permits it to award “a reasonable [attorney’s]

fee for such representation, not in excess of 25 percent of the total of the past-due benefits to which

the claimant is entitled by reason of such judgment,” payable out of the claimant’s past-due

benefits.4 42 U.S.C. § 406(b)(1)(A); Lasley v. Comm’r of Soc. Sec., 771 F.3d 308, 309 (6th Cir.

2014); Allan v. Commissioner, No. 10-11651, 2014 WL 1818110, at *1 (E.D. Mich. May 7, 2014).

A judgment issued by a federal court either awarding benefits or remanding the matter to the

Commissioner may be considered Afavorable@ within the meaning of the statute, so long as the

claimant is awarded benefits Aby reason of@ the judgment. Nolan v. Comm=r of Soc. Sec., No.




4 The statute reads as follows:

                  (b) Fees for representation before court

                  (1)(A) Whenever a court renders a judgment favorable to a claimant under this
                  subchapter who was represented before the court by an attorney, the court may
                  determine and allow as part of its judgment a reasonable fee for such
                  representation, not in excess of 25 percent of the total of the past-due benefits to
                  which the claimant is entitled by reason of such judgment, and the Commissioner
                  of Social Security may, notwithstanding the provisions of section 405(i) of this
                  title, but subject to subsection (d) of this section, certify the amount of such fee
                  for payment to such attorney out of, and not in addition to, the amount of such
                  past-due benefits. In case of any such judgment, no other fee may be payable or
                  certified for payment for such representation except as provided in this paragraph.

42 U.S.C. § 406(b)(1)(A).

                                                             4
4:11-CV-5, 2013 WL 5937908, at *1 (E.D. Tenn. Nov. 5, 2013) (citing Bergen v. Comm=r of Soc.

Sec., 454 F.3d 1273, 1277 (11th Cir. 2006)).

         Here, the Court rendered a judgment favorable to Plaintiff because: (1) it remanded his

case to the Commissioner (DN 20, 21); and (2) he was awarded Social Security Disability Benefits

by reason of the judgment. Having determined the prerequisite satisfied, the Court will address

counsel’s request for a fee payable out of Plaintiff’s past-due benefits.

         Notably, 42 U.S.C. § 406(b)(1)(A) imposes a 25% cap on past due benefits and a

requirement that courts determine the “reasonableness” of the fee up to that ceiling. Lasley, 771

F.3d at 309; Rodriquez v. Bowen, 865 F.2d 739, 746 (6th Cir. 1989). While the 25% cap serves

as a starting point for the Court’s evaluation, it should not be considered per se reasonable. See

Lasley, 771 F.3d at 309; Rodriquez, 865 F.2d at 746.

         As mentioned above, Plaintiff and the Rhoads law firm executed a fee agreement (DN 23-

1 PageID # 2057). Due deference should be given to their expressed intentions in the agreement.

See Rodriquez, 865 F.2d at 746. But the Court is not bound by the fee agreement, see Rodriquez,

865 F.2d at 746 (citations omitted), because it is tasked with assuring the fee authorized is

reasonable for the services rendered. See Gisbrecht, 535 U.S. at 8075.

         If a court decides not give effect to the terms of the fee agreement, it should identify the

deductions being made and articulate the reasons for doing so. See Lasley, 771 F.3d at 309-10

(citing Gisbrecht, 535 U.S. at 808); Rodriquez, 865 F.2d at 746. Generally, deductions for large



5 The Supreme Court has instructed, A§ 406(b) does not displace contingent-fee agreements as the primary means
by which fees are set for successfully representing Social Security benefits claimants in court. Rather, § 406(b)
calls for court review of such arrangements as an independent check, to assure that they yield reasonable results in
particular cases.” Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002) (footnote omitted)).


                                                          5
fees fall into two categories: (1) those caused by counsel’s improper conduct or ineffectiveness;

and (2) “situations in which counsel would otherwise enjoy a windfall because of either an

inordinately large benefit award or from minimal effort expended.” Rodriquez, 865 F.2d at 746-

47.   Where none of the above reasons applies, an agreement for a 25% fee is presumed

reasonable. Hayes, 923 F.2d at 421.

        In pertinent part, the contingency fee agreement between Plaintiff and the Rhoads law firm

provides that counsel shall “receive a fee equal to 25% of past-due benefits . . . or Six Thousand

Dollars (6,000.00), whichever is less . . . (pursuant to section 206(a) (2) (A) or [sic] the Social

Security Act)” (DN 23-1 PageID # 2057). The agreement adds that if Plaintiff is awarded

benefits after a remand by the Appeals Council or the United States District Court, counsel “may

petition the Social Security Administration for approval to charge a fee not in excess of twenty-

five per cent (25%) of all past-due benefits” (Id.).

        Of the back benefits awarded to Plaintiff, the SSA withheld 25% or $13,178.00 for direct

payment of attorney fees pursuant to the terms of the contingency fee agreement. From that sum,

the Commissioner has already awarded a total of $8,550.00 to three attorneys in the Rhoads law

firm6 for their representation of Plaintiff in the administrative proceedings.7 See 42 U.S.C. §

406(a)(2)(A); Horenstein v. Sec’y of Health & Human Servs., 35 F.3d 261, 262 (6th Cir. 1994)

(the Commissioner addresses fee requests for services performed before the Commissioner).




6 The attorneys are Bradley P. Rhoads, Sara Martin-Diaz, and Leigh Rhoads Doyal (DN 29-4 PageID # 2105-06).

7 The Commissioner may award a fee specified in a contingency fee agreement provided it does not exceed the
lesser of 25 percent of past-due benefits or $6,000.00. See 42 U.S.C. § 406(a)(2)(A) and 74 Fed. Reg. 6080
(increased the amount from $4,000.00 to $6,000.00 effective June 22, 2009).


                                                       6
Thus, $4,628.00 is all that remains of the 25% in back benefits withheld for direct payment of

attorney fees pursuant to the terms of the contingency fee agreement.

       Ms. Martin-Diaz is asking the Court to award her a fee of $4,628.00. She encourages the

Court to: give effect to the fee agreement’s expressed intention that the law firm receive a fee equal

to 25% of the back benefits; consider the estimated 35.25 hours total time the law firm devoted to

representing Plaintiff; the 5.25 hours of work she devoted to representing Plaintiff before the

Court; and the additional four hours of work she has devoted to preparing/filing the motion for

attorney fees and supplemental memoranda filed with the Court.

       The Commissioner objects to the fee request because he believes Ms. Martin-Diaz will

receive a windfall considering the limited number of hours she expended before the Court and her

level of experience at that time. Notably, the Commissioner is not alleging the windfall arises

out of a minimal effort by counsel (e.g., submitting boilerplate pleadings) before the Court.

Instead, the Commissioner claims the requested fee is per se unreasonable because $4,628.00

divided by 6 hours translates to a hypothetical hourly rate of $771.33 (DN 30 PageID # 2111).

       In reply, counsel argues the requested fee is not unreasonable merely because $4,628.00

divided by 8 hours results in a hypothetical hourly rate of $578.50 (DN 26 PageID # 2086). She

contends a standard hourly rate of $395.00 should be used when the Court assesses the

reasonableness of her fee request because it adequately takes into consideration the risks of

representing clients on a contingent fee basis and regularly charged hourly rates for this type of

representation. See Sykes v. Comm’r of Soc. Sec., 144 F. Supp. 3d 919, 925-26 (E.D. Mich.

2015)). Counsel claims a windfall will not occur because the $578.50 hypothetical hourly rate is

less than twice the standard rate for such work. See Hayes, 923 F.2d at 422. Additionally, she


                                                  7
asserts the Equal Access to Justice Act (AEAJA@) rate should not be used as the standard rate for

such work because it is artificially capped at $165.00 (DN 26 PageID # 2085-86).

       The Court observes that calculating the hypothetical hourly rate of the fee requested is one

way of assessing “whether the attorney would ‘enjoy a windfall because of either an inordinately

large benefit award or from minimal effort expended.’” Hayes, 923 F.2d at 421-22 (quoting

Rodriquez, 865 F.2d at 746). Notably, in Hornstein the Sixth Circuit overruled the single tribunal

rule established in Webb v. Richardson, 472 F.2d 529, 536 (6th Cir. 1972) and held that each

tribunal may award fees only for the work done before it. 35 F.3d at 262-63. Thus, the Court

will not consider the number of hours expended in the administrative proceedings in calculating

the hypothetical hourly rate.

       Additionally, the time spent preparing and filing a motion for attorney fees is not

compensable under 42 U.S.C. § 406(b). See Ballatore v. Comm’r of Soc. Sec., No. 11-15335,

2015 WL 5830836, at *10 (E.D. Mich. Aug. 5, 2015); Fee v. Astrue, No. 06-CV-14473, 2009 WL

91297, at *1 (E.D. Mich. Jan. 14, 2009) (citations omitted); Stocks v. Sullivan, 717 F. Supp. 397,

400-01 (E.D. N.C. 1989) (under Fourth Circuit precedent, time spent in preparation of the fee

petition is not compensable); Snizaski v. Heckler, 602 F.Supp. 1119, 1122 (W.D. Pa. 1985)

(explaining that such time is non-compensable under § 406(b) because it “does not benefit the

claimant”). These cases are consistent with § 406(b), which authorizes a fee for representation

of a claimant before the court. See Gisbrecht, 535 U.S. at 794-95. Thus, the Court will not

consider the four hours Ms. Martin-Diaz expended in preparing and filing the motion for attorney

fees and related supplemental materials in calculating the hypothetical hourly rate.




                                                 8
       The contemplated fee amount of $4,628.00 must be divided by the 5.25 hours Ms. Martin-

Diaz expended while representing Plaintiff before the Court. See Hayes, 923 F.2d at 422. This

yields a hypothetical hourly rate of $881.52.

       In Hayes, the Sixth Circuit commented that “a windfall can never occur when, in a case

where a contingent fee contract exists, the hypothetical hourly rate determined by dividing the

number of hours worked for the claimant into the amount of the fee permitted under the contract

is less than twice the standard rate for such work in the relevant market.” 923 F.2d at 422

(footnotes in text omitted). The Sixth Circuit instructed “a multiplier of 2 is appropriate as a floor

in light of indications that Social Security attorneys are successful in approximately 50% of the

cases they file in the courts.” Id. The Sixth Circuit noted “[w]ithout a multiplier, a strict hourly

rate limitation would ensure that Social Security attorneys would not, averaged over many cases,

be compensated adequately.” Id. (citations omitted). The Sixth Circuit then explained:

               A calculation of the hypothetical hourly rate that is twice the
               standard rate is a starting point for conducting the Rodriguez
               analysis. It provides a floor, below which a district court has no
               basis for questioning, under the second part of Rodriguez’s windfall
               rule for “minimal effort expanded,” the reasonableness of the fee.
               In other words, a hypothetical hourly rate that is less than twice the
               standard rate is per se reasonable, and a hypothetical hourly rate that
               is equal to or greater than twice the standard rate may well be
               reasonable.

               If the calculated hourly rate is above this floor, then the court may
               consider arguments designed to rebut the presumed reasonableness
               of the attorney’s fee. Such arguments may include, without
               limitation, a consideration of what portion of the hours worked
               constituted attorney time as opposed to clerical or paralegal time and
               the degree of difficulty of the case. Factors such as these should
               inform the district court’s determination of whether the attorney
               would “enjoy a windfall because of . . . minimal effort expanded.” .
               ..


                                                  9
Hayes, 923 F.2d at 422 (quoting Rodriguez, 865 F.2d at 746). A hypothetical hourly rate that is

twice the standard rate is often referred to as the Rodriguez floor.

       Before conducting the above analysis, the Court must first determine what the standard

hourly rate is for such work in the relevant market. See Hayes, 923 F.2d at 422. The relevant

market is where counsel filed this action, the Owensboro Division of the Western District of

Kentucky. See Lasley, 771 F.3d at 310 (relied on the standard rates in the division where the

services were rendered). Counsel has not submitted an affidavit, from herself or from another

attorney, identifying the standard rate in the relevant market for the type of work she performed

before the Court (see DN 22, 25). Counsel has recommended the Court use the $395.00 standard

hourly rate in Sykes. But the district court in Sykes addressed services performed in the Eastern

District of Michigan, Southern Division, and relied on the 95th percentile figure for hourly billing

rates of public benefits lawyers in Michigan. See 144 F. Supp. 3d at 919, 924-27. Inasmuch as

the determination in Sykes applies to a different market, the Court declines to use that standard

hourly rate here.

       The Court has found only one case from the Western District of Kentucky that involves an

award for attorney fees under 42 U.S.C. § 406(b). See Coulter v. Colvin, No. 1:13-CV-00011-

LLK, 2014 WL 4851769, at *3 (W.D. Ky. Sept. 29, 2014). In that case, the attorney’s fee request

involved a hypothetical hourly rate of $290.00 per hour, or twice her standard hourly rate of

$145.00. Id. The court considered counsel’s statement that $145.00 is standard for such work

in the south-central Kentucky area, the rate charged by attorneys under the EAJA, and the rate it

had approved under the EAJA with adjustments for costs of living since the EAJA was passed.

Id.   Noting that a fee request under § 406(b) is deemed reasonable if it reflects no more than


                                                 10
twice the standard hourly rate in the relevant market, the court awarded counsel a fee of $5,176.50

for 17.85 hours of work which is a hypothetical hourly rate of $290.00. Id. Thus, although not

expressly stated, the Coulter court apparently deemed $145.00 the standard hourly rate for such

work in the relevant market.

       For guidance, the Court has also reviewed several cases from the Eastern District of

Kentucky. In most of those cases, the EAJA rate was deemed the standard hourly rate. See

Amburgey v. Colvin, No. 5:08-335-DCR, 2016 WL 2859611, at *4 (E.D. Ky. May 16, 2016)

(utilized EAJA rate of $125.00 per hour as standard rate); Layne v. Colvin, No. 5:13–363–DCR,

2015 WL 5174025, at *2 (E.D. Ky. Sept. 2. 2015) (utilized EAJA rate of $125.00 per hour as

standard rate); Whisman v. Astrue, No. 07–122–GWU, 2008 WL 5173466, at *3 (E.D. Ky. Dec.

10, 2008) (utilized EAJA rate of $125.00 per hour as standard rate); Rose v. Astrue, No. 05-254-

GWU, 2008 WL 269055, at *2 (E.D. Ky. Jan. 30, 2008) (utilized EAJA rate of $125.00 per hour

as standard rate). The courts then used the EAJA rate as a starting point in the analysis. For

example, in Amburgey, the district court considered the level of difficulty and length of time the

attorney expended and concluded the fee should be adjusted upward from the Rodriquez floor.

2016 WL 2859611, at *4-5. Although the court found counsel’s fee request which involved a

hypothetical hourly rate of $981.06 was much too high, it concluded an hourly rate of $500.00 was

more than appropriate under the circumstances. Id.

       In Whisman, the district court adjusted the fee upward from the Rodriquez floor, noting

that counsel’s brief resulted in the Commissioner moving to remand. 2008 WL 5173466, at *3-

4. The attorney in Whisman received a fee award of $9,558.20 for 26.10 hours of work which is

a hypothetical hourly rate of $366.21. Id.


                                                11
       In Rose, the district court noted when twice the EAJA rate ($250.00) is multiplied by

counsel’s 52.35 hours of work the result was a “floor” figure of $13,087.50. 2008 WL 269055,

at *2. The district court then adjusted the award upward after considering counsel’s years of

experience, his tenacious advocacy, his excellent 51-page brief with medical exhibits, and the 50

hours counsel expended before the Commissioner moved to remand.             Id.   The Rose court

awarded counsel a fee of $16,005.25 for 52.35 hours of work which is a hypothetical hourly rate

of $305.73. Id.

       In contrast to the above cases, one district court in the eastern district deemed the EAJA

rate too low and applied a higher standard rate of $350.00 per hour. Lockridge v. Astrue, No.

04–499–JBC, 2009 WL 127668, at *2-3 (E.D. Ky. Jan. 16, 2009). The court found the higher

standard hourly rate justified by counsel’s background and experience. Id. The court awarded

a fee that resulted in a hypothetical hourly rate of $700.00. Id. at *8.

       This Court has previously determined that $140.00 per hour is the prevailing market rate

for EAJA fee claims in the Owensboro Division of the Western District of Kentucky. See e.g.,

Coursey v. Colvin, No. 1:15-CV-00005-HBB, 2016 WL 1090622, at *3 (W.D. Ky. Mar. 18, 2016).

Following the reasoning of a majority of courts in the Eastern and Western Districts of Kentucky,

the EAJA rate of $140.00 per hour will be utilized as the standard rate in the analysis. This means

a hypothetical hourly rate that is less than twice the standard rate, or $280 per hour, is per se

reasonable, and a hypothetical hourly rate that is equal to or greater than twice the standard rate

may well be reasonable. Hayes, 923 F.2d at 422. Because counsel’s fee request involves a

hypothetical hourly rate that is above the $280 per hour floor, the Court in assessing the

reasonableness of the requested fee will consider factors such as the time and labor involved, the


                                                 12
skill required, the amount involved, the experience and ability of the attorney, and awards in

similar cases. See Rose, 2008 WL 269055, at *3.

        While the courts in Amburgey and Lockridge awarded fees with hypothetical hourly rates

of $500.00 and $700.00 respectively, those attorneys had substantially more experience than Ms.

Martin-Diaz. While the courts in Whisman and Rose made fee awards that involved hypothetical

hourly rates of $366.21 and $305.73 respectively, that was more than ten years ago.

        Here, Ms. Martin-Diaz submitted a five-page complaint tailored to the unique facts of the

case (DN 1). Counsel filed a thirteen-page memorandum that contains detailed arguments with

comprehensive citations to supporting medical evidence in the administrative record and the

applicable law (DN 19). Ms. Martin-Diaz’s memorandum prompted the Court to reverse the final

decision of the Commissioner and remand the matter pursuant to sentence four of 42 U.S.C. §

405(g) because she demonstrated that ALJ Gaughen’s assignment of weight to key medical

opinions in the record was not supported by substantial evidence in the record (DN 20, 21). But,

as Defendant aptly points out, Ms. Martin-Diaz had less than a year of experience when she filed

the complaint8 (DN 30 PageID # 2118). By the time she filed the Fact and Law Summary on

November 24, 2015, she only had a year of experience (DN 14). The Court has considered Ms.

Martin-Diaz’s exemplary level of representation and her limited time practicing law and concludes

that an award of $4,628.00 will result in an unreasonable windfall because she will be compensated

at a hypothetical hourly rate of $881.52 ($4,628.00 divided by 5.25 hours).




8 Ms. Martin-Diaz was admitted to the Kentucky bar in 2014. https://www.rhoadsandrhoads.com/attorney-
profiles/sara-j-martin/

                                                    13
        The Court recently determined as to Ms. Martin-Diaz that a hypothetical rate of $420.00

per hour represented the maximum fee that would not constitute a windfall under the

circumstances. See Kishbaugh v. Comm’r of Soc. Sec., No. 4:17-CV-00107-HBB, 2019 WL

3483163, at *6 (W.D. Ky. July 31, 2019). But Ms. Martin-Diaz had three years of experience

when she represented Kishbaugh before the Court. When she represented Plaintiff before the

Court she had substantially less experience. Thus, a lower hypothetical hourly rate would be

appropriate given the circumstances that existed when Ms. Martin-Diaz represented Plaintiff.

Accordingly, the fee award will be adjusted upward from the Rodriquez floor of $1,470.00 (5.25

x 280.00 per hour) to a total of $1,837.50 which results in a hypothetical hourly rate of $350.00.

                                             ORDER

        IT IS HEREBY ORDERED that attorney Sara Martin Diaz’s motion for attorney=s fees

under 42 U.S.C. § 406(b) (DN 26) is GRANTED, in part, and DENIED, in part.

        IT IS FURTHER ORDERED that attorney Sara Martin Diaz is awarded a fee for legal

services, under 42 U.S.C. § 406(b), in the amount of $1,837.50. The Commissioner shall pay

attorney Sara Martin Diaz from Plaintiff’s past-due benefits being withheld for payment of

attorney fees.


September 3, 2019




Copies to:          Counsel of Record


                                                14
